Citation Nr: 1453866	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected right ear hearing loss; and denied service connection for left ear hearing loss, for sinusitis, and for gastroenteritis. The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

In November 2011, the RO granted service connection for left ear hearing loss evaluated as 0 percent (noncompensable) disabling; and informed the Veteran that his service-connected hearing loss on appeal will be evaluated as bilateral.

The record reflects that the Veteran failed to appear for a video hearing scheduled in April 2013.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2014).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran currently is incarcerated.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issues of entitlement to nonservice-connected pension benefits, and entitlement to service connection for a wrist disability have been raised by the record (August 2002 correspondence and November 2014 Appellant's Brief, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and his representative when further action is required.


REMAND

Records 

In November 2014, the Veteran's representative indicated that there were outstanding Social Security records pertaining to the Veteran's disability claims.  The medical evidence (other than VA treatment records) that is used by the Social Security Administration (SSA) to award disability benefits and any recent evaluations should be obtained.  The Court has held that when VA is put on notice of the existence of relevant SSA records, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Bilateral Hearing Loss

The Veteran contends that the service-connected bilateral hearing loss on appeal is more severe than currently rated, and warrants a compensable disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Records reflect, historically, that the Veteran experienced a traumatic perforation of the right eardrum in 1967, followed by chronic ear disease.  A right tympanoplasty was done in 1982.  Bilateral high frequency hearing loss was noted in 2001.

In October 2009, the Veteran reported having difficulty understanding conversation and needing to ask people to repeat themselves.  Following his active service, he reportedly worked for the state of Hawaii for 12 years with hearing protection; and then worked without hearing protection for 5 years for a mattress maker, for 1 year as an ambulance driver, for 6 months as a body guard, and for 2 years as a fabric cutter.

The Veteran was last afforded VA audiometric testing to evaluate the severity of his service-connected bilateral hearing loss in March 2011.  Since then, he described a worsening of the disability.

Under these circumstances, VA cannot rate the service-connected bilateral hearing loss on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated Veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In accordance with VA's Adjudication Procedure Manual, the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, determine whether the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21-1MR, Part III.iv.3.A.11.d.

Sinusitis, and Gastroenteritis 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for sinusitis and for gastroenteritis is warranted on the basis that he was diagnosed and treated for acute sinusitis and for acute gastroenteritis while serving in Yokosuka, Japan, in May 1965. 

His service treatment records show that he was hospitalized in May 1965 and treated for acute sinusitis and for acute gastroenteritis, neither of which existed prior to enlistment.  Sinus x-rays at the time revealed chronic mucosal thickening of both maxillary sinuses.  Moreover, a diagnosis of acute ethmoid sinusitis was thought to be caused by a deviated nasal septum; and a septectomy was performed in November 1965.  With regard to his gastroenteritis, records show that the Veteran had vomited a total of 8 times in the two days prior to hospitalization in May 1965; and that there were no other associated symptoms.  His separation examination in September 1968 reveals a normal abdomen and normal sinuses.

Records from the Federal Correctional Institution reveal that the Veteran was treated for sinus pain in October 2001.

VA records, dated in July 2002, show that the Veteran took medication daily for acid stomach.  His gastrointestinal complaints and pain were not relieved by a "gastrointestinal cocktail."

Private treatment records show an assessment of nasal and sinus disease in October 2009.  

In December 2009, the Veteran stated that he has had problems with his sinuses since active service; and that he still could not breathe through the left side of his nose.  With regard to his gastroenteritis, the Veteran stated that he continued to take prescribed medications daily due to stomach pain.  He is competent to describe his symptoms.  The Veteran's statements, as corroborated by post-service treatment records, are deemed credible.  

Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has current sinusitis and/or current gastroenteritis that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).  

As noted above, VA's duty to assist extends to an incarcerated Veteran.  See Bolton, 8 Vet. App. at 191.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain copies, from the Social Security Administration, of any determination on the Veteran's claim for disability benefits (to include any readjudications) and the medical records (other than VA treatment records) used as a basis of the award, and any recent evaluations.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA's Appeals Management Center (AMC) must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from April 2011 forward; and associate them with the Veteran's claims file.

3.  To the extent possible, in accordance with M21-1MR, Part III.iv.3.A.11.d., Examinations of Incarcerated Veterans, afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  
 
The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's bilateral hearing loss on his employment and/or daily activities.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  To the extent possible, in accordance with M21-1MR, Part III.iv.3.A.11.d., Examinations of Incarcerated Veterans, afford the Veteran appropriate VA examination(s) to identify all current disability underlying the Veteran's current complaints of sinusitis and current complaints of gastroenteritis; and the likely etiology of each disease or injury. 

For any current disability identified, the examiner(s) is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred or aggravated during active service-specifically, to include the confirmed diagnoses of acute sinusitis and/or acute gastroenteritis, as noted in service treatment records in 1965; and the Veteran's credible account of continuing symptoms since then.  

The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities have caused, or increased the severity of (i.e., aggravated), any diagnosed sinusitis and/or gastroenteritis found to be present.  If aggravation is shown, the examiner should specify what permanent, measurable increase in the severity of sinusitis and/or gastroenteritis is attributable to the service-connected disabilities.   Note that service connection is in effect for bilateral hearing loss, tinnitus, and tympanic perforation of the right ear.  

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




